Citation Nr: 0018677	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  99-02 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
schizophrenia, undifferentiated type. 

2.  Entitlement to a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1981 to 
December 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Wichita, Kansas, Medical and Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in October 1998, a statement of the 
case was issued in November 1998, and a substantive appeal 
was received in December 1998.  


FINDINGS OF FACT

1.  Schizophrenia, undifferentiated type, is manifested by 
suicidal ideation and a GAF score of 40, but not by the 
following: gross impairment in thought processes or 
communication; disorientation to time or place; grossly 
inappropriate behavior; an intermittent inability to perform 
the activities of daily living, memory loss for names of the 
veteran's close relatives, his occupation, or his own name.

2.  The veteran meets the percentage requirements for 
individual unemployability under 38 C.F.R. § 4.16(a), and a 
medical professional has opined that the veteran is unable to 
work due to an inability to handle the stress of a job.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, the 
criteria for a 70 evaluation for schizophrenia, 
undifferentiated type, have been met, while the criteria for 
an evaluation in excess of 70 percent have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§  3.102, 
4.7, 4.130, Diagnostic Code 9204 (1999).

2.  Resolving reasonable doubt in the veteran's favor, the 
criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Increased Rating for Schizophrenia

The veteran claims that he has suffered an increase in the 
severity of this service-connected disability.  When a 
veteran is seeking an increased rating, such an assertion of 
an increase in severity is sufficient to render the increased 
rating claim well-grounded.  38 U.S.C.A. § 5107(a); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  With a well-
grounded claim arises a statutory duty to assist the veteran 
with the development of evidence in connection with his 
claim.  38 U.S.C.A. § 5107(a).  

The veteran failed to appear for his scheduled VA psychiatric 
examination in July 1998.  It is unclear, however, whether 
the RO's notice of the scheduled 1998 examination was sent to 
the most recent address of record, as correspondence received 
in May 1998 indicates that the veteran's address had changed, 
while various items of correspondence sent by the RO from 
August 1998 to March 1999 suggest yet another address.  The 
Board notes, however, that the veteran did appear for a VA 
psychiatric examination in September 1997.  In view of the 
veteran's attendance at at least one VA examination, as well 
as the fact that the claims file includes VA treatment 
records from November 1996 to September 1998, the Board finds 
that the record as it stands is adequate to allow for 
equitable review of the veteran's increased rating claim and 
that no further action is necessary to meet the duty to 
assist the veteran. 

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9204, a 50 
percent rating is warranted for schizophrenia, 
undifferentiated type, where the disorder manifests 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  

The highest available rating, 100 percent, is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name. 

Service connection for chronic undifferentiated schizophrenia 
was granted by the RO in August 1984, and a 50 percent 
evaluation was assigned, effective December 1983.  This 
decision was based in part on service medical and personnel 
records that revealed that the veteran suffered a psychotic 
break and was placed on temporary disability retired pay 
because of schizophreniform disorder, as well as low back 
pain.  He was hospitalized and treated with subsequent 
improvement while in service.  The RO's decision was also 
based in a VA examination report that contained a diagnosis 
of chronic undifferentiated schizophrenia with paranoia, with 
symptoms such as hallucinations and delusions, poor insight 
and judgment, fear of others and withdrawal.  The 50 percent 
evaluation has remained in effect to the present date. 

Outpatient VA psychiatric treatment records from November 
1996 noted that the veteran was working delivering pizzas, 
and he was in no psychiatric distress due to the efficacy of 
his medication.  From December 1996 to January 1997, he was 
hospitalized due to schizophrenia, alcohol dependence and 
withdrawal, and cocaine dependence.  He reported recent 
alcohol and crack cocaine use, recent visual and auditory 
hallucinations, a low mood for the past year, anxiety, 
anhedonia, irregular sleep, decreased concentration and 
"some hyperbehavior."

The veteran was admitted to a VA domiciliary in May 1997 
where he participated in substance abuse and self management 
programs.  Records form July 1997 noted that he had a very 
sad affect and an anxious mood and he verbalized feelings of 
depression and an inability to cope, which he attributed to 
"family problems."  He also complained of an inability to 
think, to concentrate, and to remember written material.  In 
August 1997, the veteran reported that he had found a 
temporary job and that he would be building a house for a 
former employer.  Mental health clinic records that same 
month noted that the veteran was alert, oriented in three 
spheres, his speech was coherent and goal directed, his mood 
was depressed, his affect congruent, and he denied 
hallucinations and suicidal or homicidal ideation.  The 
veteran's October 1997 discharge summary reported that he had 
maintained sobriety for the duration of his domiciliary stay.   

The veteran received a VA psychiatric examination in 
September 1997.  The examiner reported that the veteran was 
oriented in three spheres, his affect was anxious, and "he 
seemed ill at ease.  He was worried that I was going to lock 
him up, he said."  The veteran's judgment was considerably 
reduced, his insight and memory were poor, his concentration 
was adequate, his temper was short, and he was paranoid and 
distrustful of people.  He reported that his sleep patterns 
were bad, that he had nightmares about current events in his 
life, and that he would get depressed, with some crying 
spells, but he denied suicidal or homicidal ideation.  He 
further reported moderate mood swings, as well as auditory 
hallucinations.  The examiner stated that the veteran had no 
social life.  The diagnoses were chronic paranoid 
schizophrenia, and alcohol and cocaine abuse in remission for 
the past five months.  The examiner further stated the 
veteran's prognosis was guarded, his incapacity was markedly 
acute and that, while the veteran "certainly is off drugs 
and alcohol now . . . he is still psychotic."  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 
40.  

Additional VA psychiatric records were obtained, showing 
treatment from October 1997 to March 1998.  The veteran's 
drug and alcohol dependence was noted to be in remission, and 
his psychotic symptoms were under control due to his 
medication.  Despite the lack of symptoms, his VA 
psychiatrist opined in March 1998 that the veteran "would 
not be able to work due to inability to handle stress of a 
job."  

The veteran was scheduled for another VA examination in June 
1998 but he did not attend.  As mentioned above, it is not 
clear that the notice of the scheduled examination was sent 
to most recent address of record.  

VA treatment records from September 1998 indicated that the 
veteran was hospitalized with complaints of hearing voices 
telling him to commit suicide.  He reported recent alcohol 
and drug ingestion and noncompliance with his medications.  
He said he was depressed, unable to sleep, he had not been 
eating, and he was "tired of everything."  The admission 
report noted that the veteran was homeless and used to live 
in a halfway house.  He denied any seizures or delirium 
tremens, but did have the shakes.  He was alert and oriented 
in three spheres, he was cooperative, his speech was normal, 
he reported his mood as depressed, his affect was flat, there 
was no tangentiality or loosening of association, and his 
thoughts were goal directed.  He reported both auditory and 
visual hallucinations, as well as suicidal ideation with a 
plan to jump off a bridge.  He denied any homicidal ideation.  
His memory was good, but his reliability was poor.  

The veteran underwent an uneventful cocaine detoxification 
program and was described as feeling better.  He was more 
active and denied having suicidal thoughts.  While he did 
still hear voices, they did not tell him to hurt himself.  
Upon discharge, the veteran's mood was described as better, 
his appetite was good and he was sleeping well.  His Axis I 
diagnoses were chronic residual schizophrenia and cocaine 
dependence.  His GAF was determined to be 30 on admission and 
40 upon discharge.  

The Board notes that GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) [hereinafter DSM-IV].  A GAF of 21-30 indicates 
that "behavior is considerably influenced by delusions or 
hallucinations OR serious impairment in communication or 
judgment . . . OR inability to function in almost all 
areas."  DSM-IV.  A GAF of 31-40 denotes "some impairment 
in reality testing or communication . . . OR major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking or mood." Id.  

Following a careful review of the evidence, the Board finds 
that the evidence supports a 70 percent evaluation for 
schizophrenia, undifferentiated type, based on the fact of 
the veteran's suicidal ideation and his GAF score, when 
substance-free, of 40.  The Board notes that the DSM-IV 
language concerning the criteria for a GAF of 40 is virtually 
identical to portions of the language in 38 C.F.R. § 4.130, 
DC 9204, concerning the criteria for a 70 percent evaluation.  
The Board recognizes that the veteran does not manifest any 
of the remaining suggested criteria required for a 70 percent 
evaluation under DC 9204.  However, in view of the fact that 
he does suffer from suicidal ideation and has a GAF of 40, a 
reasonable doubt arises as to whether the veteran is 70 
percent impaired.  Under 38 C.F.R. § 3.102, when reasonable 
doubt arises, "such doubt will be resolved in favor of the 
claimant." Accordingly, resolving all reasonable doubt in 
the veteran's favor, the Board concludes that entitlement to 
a 70 percent evaluation is warranted for schizophrenia, 
undifferentiated type.

The Board finds further, however, that the preponderance of 
the evidence is against an evaluation in excess of 70 
percent.  While the VA psychiatrist said in March 1998 that 
the veteran "would not be able to work due to inability to 
handle stress of a job," and the VA examiner stated the 
veteran's incapacity was markedly acute, the evidence 
indicates that the veteran's overall impairment is in part 
due to non-service-connected alcohol and cocaine abuse.  The 
GAF scores of 40, the language of which, as noted above, is 
virtually identical to portions of the language for a 70 
percent evaluation, were assigned in March and again in 
September 1998, occasions when the veteran was free from 
substance abuse.  The only occasion when the veteran was 
assigned GAF score lower than 40 was in September 1998 after 
recent alcohol and drug ingestion, when a GAF of 30 was 
assessed.  Indeed, the Board notes that, after 
detoxification, his discharge GAF score rose to 40. 

The evidence also indicates that the veteran suffers from 
social impairment, suicidal ideation, hallucinations and 
delusions.  However, the preponderance of the evidence 
indicates that the veteran does not suffer from any of the 
remaining criteria for a 100 percent rating.  As regards 
gross impairment in thought processes or communication, his 
thoughts were described as goal-directed in September 1998, 
and his speech, as coherent and goal-directed in August 1997, 
and as normal in September 1998.  As regards disorientation 
to time or place, the veteran has been consistently described 
as being oriented in three spheres.  Nor is there any 
evidence of the remaining criteria: grossly inappropriate 
behavior; an intermittent inability to perform the activities 
of daily living; memory loss for names of close relatives, 
one's own occupation, or one's own name.

While the veteran is undoubtedly impaired by schizophrenia, 
such impairment is contemplated by a 70 percent evaluation.  
The preponderance of the evidence, however, is against an 
evaluation in excess of 70 percent.  Entitlement to an 
evaluation in excess of 70 percent for schizophrenia, 
undifferentiated type, is therefore denied. 

II.  Total Disability Evaluation for Compensation Purposes on 
the Basis of Individual Unemployability

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided, that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  If the schedular rating is less than 100 percent, 
the issue of unemployability must be determined without 
regard to the advancing age of the veteran.  38 C.F.R. §§ 
3.341(a), 4.19.  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education, 
employment history and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).

The Board notes that schizophrenia, undifferentiated type, 
has been determined to be 70 percent disabling.  The veteran 
therefore meets the percentage requirements for individual 
unemployability under 38 C.F.R. § 4.16(a).  In view of the 
March 1998 VA psychiatrist's opinion that the veteran "would 
not be able to work due to inability to handle stress of a 
job," the Board finds that a reasonable doubt arises as to 
whether the veteran is unemployable due to a service-
connected disability.  Under 38 C.F.R. § 3.102, when 
reasonable doubt arises, "such doubt will be resolved in 
favor of the claimant."  Accordingly, resolving all 
reasonable doubt in the veteran's favor, the Board concludes 
that entitlement to a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability is established.  


ORDER

Subject to the rules and regulations governing the awards of 
benefits, a 70 percent evaluation is granted for 
schizophrenia, undifferentiated type.

Subject to the rules and regulations governing the awards of 
benefits, a total disability evaluation for compensation 
purposes on the basis of individual unemployability is 
granted.




		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

